IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10211
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

KELLY DENISE WALLACE,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:99-CR-108-7-H
                      --------------------
                        December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Kelly Denise Wallace appeals her sentence after pleading

guilty to separate drug and money-laundering conspiracies.

Specifically, she challenges the district court’s assessment of a

two-level sentence enhancement for obstruction of justice.      The

Government points out that Wallace waived the right to appeal her

sentence as part of her plea agreement.   Because a review of the

record, particularly the transcript of Wallace’s second guilty-

plea hearing, indicates that her waiver was informed and

voluntary, she is foreclosed from challenging her sentence.      See

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-10211
                               -2-

United States v. Melancon, 972 F.2d 566, 567-68 (5th Cir. 1992).

Accordingly, her appeal is DISMISSED.    See id. at 568; 5th Cir.

R. 42.2.

     APPEAL DISMISSED.